McFARLAND, J., concurring.
I concur in the judgment annulling the order under review. The case is a very close one; but I think that the alleged contempt rested ultimately upon the asserted fabrication and publication by petitioner of false testimony and his persistency in restating this version of the same as true. This being so, he should have been allowed to introduce such evidence as he had to the point that his publication of the testimony was a fair and correct statement of it. The court declined to hear any evidence from him on that subject; and the weight of authority is to the point that this ruling, being a denial of appellant’s right to make a defense, goes to the jurisdiction and is reviewable on certiorari. If petitioner had been allowed to introduce the offered evidence the case would have presented no difficulties.